Exhibit 10.3

2015 LUXEMBOURG REAFFIRMATION AGREEMENT dated as of February 27, 2015 (this
“Luxembourg Reaffirmation”), among GRAFTECH INTERNATIONAL HOLDINGS INC. (“GIH”),
GRAFTECH LUXEMBOURG I S.À R.L. (“Luxembourg Parent” and, together with GIH and
Luxembourg Parent, the “Reaffirming Parties”) and JPMORGAN CHASE BANK, N.A., as
the Administrative Agent and Collateral Agent.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Second Amended and Restated Credit Agreement dated as of February
27, 2015, among GrafTech International Ltd. (“GrafTech”), GrafTech Finance Inc.
(“Finance”), Luxembourg Parent, GrafTech Luxembourg S.à r.l. II, GrafTech
Switzerland S.A. (“Swissco”), the LC Subsidiaries party thereto, the lenders
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, Collateral
Agent, Issuing Bank and Swingline Lender (as so amended and restated, the
“Second Restated Credit Agreement”), amending and restating the Amended and
Restated Credit Agreement dated as of April 23, 2014, among GrafTech, Finance,
Swissco, the LC Subsidiaries party thereto, the lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent, Collateral Agent, Issuing
Bank and Swingline Lender (as amended, supplemented or otherwise modified prior
to the date hereof, the “Existing Credit Agreement”).
WHEREAS, pursuant to the First Amendment dated as of November 19, 2014 to the
Existing Credit Agreement, the Commitments were reduced to $400,000,000.
WHEREAS, the Reaffirming Parties and the Collateral Agent previously entered
into the Security Documents and certain other Loan Documents, which include, (a)
the Share Pledge Agreement dated as of March 26, 2012, between GIH and the
Collateral Agent, governed by Luxembourg law (the “GIH Share Pledge Agreement”)
and relating to the pledge of 58,061,755 shares (parts sociales) of Luxembourg
Parent held by GIH and representing 100% of the issued share capital of
Luxembourg Parent and (b) the Share Pledge Agreement dated as of March 26, 2012,
between Luxembourg Parent and the Collateral Agent, governed by Luxembourg law
(the “Parent Share Pledge Agreement”) and relating to the pledge of 57,580,400
shares (parts sociales)of GrafTech Luxembourg II S.à r.l (“Luxembourg Holdco”)
held by Luxembourg Parent and representing 100% of the issued share capital of
Luxembourg Holdco;
WHEREAS, the GIH Share Pledge Agreement and the Parent Share Pledge Agreement
(together being referred to as the “Reaffirmed Documents”) are still in force
and remain effective;    
WHEREAS, pursuant to the Second Restated Credit Agreement, the parties thereto
have agreed (i) to establish a new term facility in an aggregate principal
amount of $50,000,000 to be made available only to Finance, (ii) to provide for
certain modifications in the interest rate margins and fees under the Existing
Credit Agreement, (iii) to adjust the maximum levels permitted under the
GrafTech Senior Secured Leverage Ratio, (iv) to provide for the naming of
additional Swingline Lenders and to make certain other modifications to the
swingline facility and (v) to amend certain other provisions of the Existing
Credit Agreement as set forth in the Second Restated Credit Agreement;
WHEREAS, the parties hereto intend that (a) the Obligations shall be in all
respects continuing under the Second Restated Credit Agreement on the terms set
forth therein (including such Obligations in respect of the Term Commitments and
Term Loans newly established thereunder and the Revolving Loans and the
Revolving Commitments, as modified therein), and (b) the Reaffirmed Documents
and the Collateral, or words of similar import (as defined in any applicable
Reaffirmed Document), and all other assets of the Reaffirming Parties subject to
the Liens of the Reaffirmed Documents, shall continue to secure, support and
otherwise benefit (i) in the case of the GIH Share Pledge Agreement, the CFC
Secured Obligations and the US Secured Obligations, as more fully explained
under Article I below, (as both expressions are defined therein and, in the case
of the US Secured Obligations, including the Obligations in respect of the Term
Commitments and Term Loans newly established thereunder and the Revolving Loans
and the Revolving Commitments, as modified therein), and (ii) in the case of the
Parent Share Pledge Agreement the CFC Secured Obligations (as defined therein);
WHEREAS, each Reaffirming Party expects to realize substantial direct and
indirect benefits as a result of the Second Restated Credit Agreement becoming
effective; and
WHEREAS, the execution and delivery of this Luxembourg Reaffirmation is a
condition precedent to the effectiveness of the Second Restated Credit
Agreement.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I    

Reaffirmation
Except to the extent unenforceable or prohibited by applicable law, each
Reaffirming Party hereby acknowledges its receipt of a copy of the Second
Restated Credit Agreement and its review of the terms and conditions thereof and
consents to the terms and conditions of the Second Restated Credit Agreement and
the transactions contemplated thereby and each Reaffirming Party hereby (a)
affirms and confirms its guarantees, pledges, grants and other commitments under
the Reaffirmed Documents to which it is a party, as applicable, (b) affirms and
confirms its obligations to indemnify and other commitments and obligations
under the Reaffirmed Documents to which it is a party, as applicable, and (c)
agrees that, notwithstanding the effectiveness of the Second Restated Credit
Agreement, (i) the Reaffirmed Documents to which it is a party shall continue to
be in full force and effect, and (ii) all guarantees, pledges, grants and other
commitments thereunder shall continue to be in full force and effect and shall
accrue to the benefit of the Secured Parties.
Each of the Reaffirming Parties hereby confirms and agrees that (a) in the case
of the GIH Share Pledge Agreement (i) 35% of the units owned from time to time
by GIH in Luxembourg Parent shall secure the CFC Secured Obligations (as defined
therein) and (ii) 65% of the units owned from time to time by GIH in Luxembourg
Parent shall secure the US Secured Obligations and the CFC Secured Obligations
(both as defined therein), in each case subject to the terms of such pledge, and
accordingly shall, inter alia, secure the Term Loans and the Obligations in
respect of the Term Commitments and the Revolving Loans and Revolving
Commitments, and (b) in the case of the Parent Share Pledge Agreement, 100% of
the units owned from time to time by Luxembourg Parent in Luxembourg Holdco
shall secure the CFC Secured Obligations (as defined therein), subject to the
terms of such pledge, and in the case of each of the US Secured Obligations and
the CFC Secured Obligations, as outstanding under the Second Restated Credit
Agreement after giving effect to the amendment and restatement of the Existing
Credit Agreement as the Second Restated Credit Agreement. The Reaffirming
Parties agree that the US Secured Obligations shall include, in addition to the
Revolving Loans and the Revolving Commitments, the Term Loans and the
Obligations in respect of the Term Commitments and that the security interest
granted by the GIH Share Pledge Agreement under (a) (ii) above, with respect to
the US Secured Obligations, shall cover, pari passu, on the one hand, the
Revolving Loans and the Revolving Commitments, and on the other hand, the Term
Loans and the Term Commitments. Each of the Reaffirming Parties hereby agrees
that, on and after the Restatement Effective Date, each reference to the “Credit
Agreement” in any Loan Document shall be deemed to be a reference to the Second
Restated Credit Agreement and each reference to “Obligations” or “US Secured
Obligations” shall include a reference to the Obligations in respect of the Term
Commitments and Term Loans newly established under the Second Restated Credit
Agreement and the Revolving Loans and Revolving Commitments, as modified under
the Second Restated Credit Agreement).


ARTICLE II    

Representations and Warranties
Each Reaffirming Party hereby represents and warrants to each Secured Party as
follows, which representations and warranties shall survive execution and
delivery of this Luxembourg Reaffirmation:
SECTION 2.01.     Organization. GIH is in good standing under the laws of the
State of Delaware and each Reaffirming Party is duly organized, validly
existing, has all power and authority and all material Governmental Approvals
required for the ownership and operation of its properties and the conduct of
its business as now conducted and as proposed to be conducted and (except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect) is qualified to do business in
every jurisdiction where such qualification is required.
SECTION 2.02.     Authorization; Enforceability. Except to the extent
unenforceable or prohibited by applicable law, this Luxembourg Reaffirmation (a)
is within such Reaffirming Party’s corporate or other organizational powers and
has been duly authorized by all necessary corporate or other organizational and,
if required, stockholder or other equity holder action of each Reaffirming
Party, (b) has been duly executed and delivered by each Reaffirming Party and
(c) constitutes a legal, valid and binding obligation of each Reaffirming Party,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and to general principles of equity, regardless of
whether considered in a proceeding in equity or at law.
SECTION 2.03.     Loan Document Representations and Warranties. The
representations and warranties of each Reaffirming Party set forth in the Second
Restated Credit Agreement and the other Loan Documents (as supplemented by the
information disclosed in the Perfection Certificate) are true and correct on and
as of the date hereof (i) in the case of the representations and warranties
qualified as to materiality, in all respects and (ii) otherwise, in all material
respects, in each case on and as of the date hereof, except in the case of any
such representation and warranty that expressly relates to a prior date, in
which case such representation and warranty shall be so true and correct on and
as of such prior date.
ARTICLE III    

Miscellaneous
SECTION 3.01.    Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Second Restated Credit Agreement. All communications and
notices hereunder to any Reaffirming Party shall be given to it as provided in
Section 9.01 of the Second Restated Credit Agreement.
SECTION 3.02.     Loan Document. This Luxembourg Reaffirmation is a Loan
Document executed pursuant to the Second Restated Credit Agreement and shall be
construed, administered and applied in accordance with the terms and provisions
thereof.
SECTION 3.03.    Successors and Assigns. The provisions of this Luxembourg
Reaffirmation shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.
SECTION 3.04.    Counterparts. This Luxembourg Reaffirmation may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Luxembourg Reaffirmation by facsimile or other electronic
imaging shall be effective as delivery of a manually executed counterpart of
this Luxembourg Reaffirmation.
SECTION 3.05.     No Novation. This Luxembourg Reaffirmation shall not
extinguish the Obligations for the payment of money outstanding under the
Existing Credit Agreement or any other Loan Document or discharge or release the
Lien or priority of any Loan Document or any other security therefor or any
guarantee thereof, and the liens and security interests in favor of the
Administrative Agent for the benefit of the Secured Parties securing payment of
the Obligations are in all respects continuing and in full force and effect with
respect to all Obligations. Nothing herein contained shall be construed as a
substitution or novation of the Obligations outstanding under the Existing
Credit Agreement or any other Loan Document or instruments guaranteeing or
securing the same, which shall remain in full force and effect, except as
modified hereby or by the Restatement Agreement or any other instrument executed
concurrently herewith. Nothing expressed or implied in this Luxembourg
Reaffirmation shall be construed as a release or other discharge of GrafTech,
Finance or Swissco under the Existing Credit Agreement or any other Loan Party
under any Loan Document from any of its obligations and liabilities thereunder.
SECTION 3.06.     Governing Law; Jurisdiction. %3.This Luxembourg Reaffirmation
shall be governed by, and construed in accordance with, Luxembourg Law.
%3. Any dispute arising in connection with this Luxembourg Reaffirmation,
including with respect to non-contractual claims shall be submitted to the
courts of the district of Luxembourg-City.
%3.Nothing in this Section 3.06 limits the right of the Administrative Agent or
the Collateral Agent to bring proceedings against any Reaffirming Party in any
other court of competent jurisdiction or concurrently in more than one
jurisdiction.
SECTION 3.07.    Headings. Section headings used herein are for convenience of
reference only, are not part of this Luxembourg Reaffirmation and are not to
affect the construction of, or be taken into consideration in interpreting, this
Luxembourg Reaffirmation.
[Remainder of page intentionally left blank]




IN WITNESS WHEREOF, each Reaffirming Party and the Administrative Agent, for the
benefit of the Secured Parties, have caused this Luxembourg Reaffirmation to be
duly executed by their respective authorized officers as of the day and year
first above written.
GRAFTECH INTERNATIONAL HOLDINGS INC.,
By
 
/s/ Quinn J. Coburn
 
Name: Quinn J. Coburn
 
Title: Vice President and Treasurer



GRAFTECH LUXEMBOURG I S.À R.L.,
By
 
/s/ Quinn J. Coburn
 
Name: Quinn J. Coburn
 
Title: Attorney-in-Fact











JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT,
by
 
/s/ Peter Predun
 
Name: Peter Predun
 
Title: Executive Director





Acknowledged and accepted:
GRAFTECH LUXEMBOURG II S.À R.L.,
By
 
/s/ Quinn J. Coburn
 
Name: Quinn J. Coburn
 
Title: Attorney-in-Fact













